DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because the numeral “30” is missing from the drawings (note Figure 7).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: On page 1, the status of the parent application should be updated (including application number, filing date and patent number).  
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 1 and 4-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ashraf et al (WO 2017/105997 A1) in combination with Gillespie et al (U.S. Patent 6,632,504 B1) and Benson et al (U.S. Patent 5,628,097 A).
             Regarding claim 1, Ashraf et al (see the entire document, in particular, pages 1 and 14-25; Figure 7) teaches a process of making an aperture non-woven fabric (see page 1 of Ashraf et al), including the steps of (a) providing a fiber laydown surface in the form of a first side of a belt, the belt including a reinforcing member and a pattern of three-dimensional raised elements extending outwardly from the reinforcing member on the first side of the belt, the belt including a plurality of openings, each opening allowing fluid communication between the first side of the belt and the second side of the belt (see pages 15, 17 and 19-22; Figure 7 of Ashraf et al); (b) providing a fiber melt-spinning apparatus above the first side of the belt and a vacuum source below the second side of the belt, wherein the belt is moved in a machine direction between the fiber spinning apparatus and the vacuum source (see pages 14-16 and Figure 7 of Ashraf et al); (c) providing a compaction nip between a first pair of rolls, at least one of the rolls of the first pair of rolls being heated (see page 16 and Figure 7 of Ashraf et al); (d) providing a bonding operation (see pages 17 and 18; Figure 7 of Ashraf et al); (e) melt-spinning fibers from the melt-spinning apparatus onto the fiber laydown surface as the belt moves in the machine direction over the vacuum source to collect the melt-spun fibers onto the fiber laydown surface, the collected melt-spun fibers forming a non-woven web having three-dimensional features, each three-dimensional feature define a micro-zone including a first 
             Regarding claim 4, see page 22 of Ashraf et al.
             Regarding claim 5, see page 18 of Ashraf et al.

             Regarding claim 7, see pages 15 and 16; Figure 7 of Ashraf et al.
             Regarding claim 8, see pages 15, 17 and 19-22; Figure 7 of Ashraf et al.
             Regarding claim 9, see page 20 of Ashraf et al.
Claims 11 and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ashraf et al (WO 2017/105997 A1) in combination with Gillespie et al (U.S. Patent 6,632,504 B1) and Benson et al (U.S. Patent 5,628,097 A).
              Regarding claim 11, Ashraf et al (see the entire document, in particular, pages 1 and 14-25; Figure 7) teaches a process of making a non-woven fabric (see page 1 of Ashraf et al), including the steps of (a) providing a fiber laydown surface in the form of a first side of a belt, the belt including a reinforcing member and a pattern of three-dimensional raised elements extending outwardly from the reinforcing member on the first side of the belt, the belt including a plurality of openings, each opening allowing fluid communication between the first side of the belt and the second side of the belt (see pages 15, 17 and 19-22; Figure 7 of Ashraf et al); (b) providing a fiber melt-spinning apparatus above the first side of the belt and a vacuum source below the second side of the belt, wherein the belt is moved in a machine direction between the fiber spinning apparatus and the vacuum source (see pages 14-16 and Figure 7 of Ashraf et al); (c) providing a compaction nip between a first pair of rolls, at least one of the rolls of the first pair of rolls being heated (see page 16 and Figure 7 of Ashraf et al); (d) providing a bonding operation including through-air bonding equipment (see pages 17 and 18; Figure 7 of Ashraf et al); (e) melt-spinning fibers from the melt-spinning apparatus onto the fiber laydown surface as the belt moves in the machine direction over the vacuum source to 
             Regarding claim 14, see page 22 of Ashraf et al.
             Regarding claim 15, see pages 15, 17 and 19-22; Figure 7 of Ashraf et al.
             Regarding claim 16, see page 20 of Ashraf et al.
Claims 17, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ashraf et al (WO 2017/105997 A1) in combination with Gillespie et al (U.S. Patent 6,632,504 B1) and Benson et al (U.S. Patent 5,628,097 A).
             Regarding claim 17, Ashraf et al (see the entire document, in particular, pages 1 and 14-25; Figure 7) teaches a process of making a non-woven fabric (see page 1 of Ashraf et al), including the steps of (a) providing a fiber laydown surface in the form of a first side of a belt, the belt including a reinforcing member and a pattern of three-dimensional raised elements extending outwardly from the reinforcing member on the first side of the belt, the belt including a plurality of openings, each opening allowing fluid communication between the first side of the belt and the second side of the belt (see pages 15, 17 and 19-22; Figure 7 of Ashraf et al); (b) providing a fiber melt-spinning apparatus above the first side of the belt and a vacuum source below the second side of the belt, wherein the belt is moved in a machine direction between the fiber spinning apparatus and the vacuum source (see pages 14-16 and Figure 7 of Ashraf et al); (c) providing a compaction nip between a first pair of rolls, at least one of the rolls of the first pair of rolls being heated (see page 16 and Figure 7 of Ashraf et al); (d) providing a bonding operation (see pages 17 and 18; Figure 7 of Ashraf et al); (e) melt-spinning fibers from the melt-spinning apparatus onto the fiber laydown surface as the belt moves in the 
             Regarding claim 19, see page 22 of Ashraf et al.
             Regarding claim 20, see pages 15, 17 and 19-22; Figure 7 of Ashraf et al.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ashraf et al (WO 2017/105997 A1) in combination with Gillespie et al (U.S. Patent 6,632,504 B1) and Benson et al (U.S. Patent 5,628,097 A) as applied to claims 1 and 4-9 above, and further in view of Cabell et al (U.S. Patent Application Publication 2017/0282517 A1).
              Regarding claim 2, Ashraf et al (in combination with Gillespie et al and Benson et al) does not explicitly teach (1) that a distal surface of the raised elements have a two-dimensional shape having an aspect ratio of between 2 and 10. Cabell et al (see the entire document, in particular, paragraphs [0006], [0087], [0090], [0101], [0249] and [0254]) teaches a process of making an aperture non-woven fabric (see paragraphs [0249] and [0254] of Cabell et al), wherein a distal surface of the raised elements have a two-dimensional shape having an aspect ratio of 1.5 or greater (see paragraphs [0090] and [0101] of Cabell et al), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a distal surface of the raised elements having a two-dimensional shape with an aspect ratio of between 2 and 10 in the process of Ashraf et al (in combination with Gillespie et al and Benson et al)  in view of Cabell et al in order to provide a fibrous structure having improved surface properties (see paragraph [0006] of Cabell et al).
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ashraf et al (WO 2017/105997 A1) in combination with Gillespie et al (U.S. Patent 6,632,504 B1) and  as applied to claims 11 and 14-16 above, and further in view of Cabell et al (U.S. Patent Application Publication 2017/0282517 A1).
             Regarding claim 12, Ashraf et al (in combination with Gillespie et al and Benson et al) does not explicitly teach (1) that a distal surface of the raised elements have a two-dimensional shape having an aspect ratio of between 2 and 10. Cabell et al (see the entire document, in particular, paragraphs [0006], [0087], [0090], [0101], [0249] and [0254]) teaches a process of making an aperture non-woven fabric (see paragraphs [0249] and [0254] of Cabell et al), wherein a distal surface of the raised elements have a two-dimensional shape having an aspect ratio of 1.5 or greater (see paragraphs [0090] and [0101] of Cabell et al), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a distal surface of the raised elements having a two-dimensional shape with an aspect ratio of between 2 and 10 in the process of Ashraf et al (in combination with Gillespie et al and Benson et al)  in view of Cabell et al in order to provide a fibrous structure having improved surface properties (see paragraph [0006] of Cabell et al).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 17-20 of U.S. Patent No. 10,577,722 B2. Although the claims at issue the elimination of an element (i.e., elimination of a continuous belt (claims 17 and 20 of U.S. Patent 10,577,722 B2; emphasis by Examiner) and elimination of a calendar nip (claim 17 of U.S. Patent 10,577,722 B2)) and its function is obvious if the function of the element is not desired (see MPEP §2144.04(II)(A)).
Claims 11-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 17-20 of U.S. Patent No. 10,577,722 B2 in view of Ashraf et al (W) 2017/105997 A1). Claims 11-16 of U.S. Patent 10,577,722 B2 recite bonding with a calendar, but do not recite through-air bonding. Ashraf et al (see the entire document, in particular, pages 1 and 18) teaches a process of making an apertured non-woven fabric including bonding with through-air bonding (see page 18 of Ashraf et al), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide through-air bonding in the process of claims 11-16 of U.S. Patent 10,577,722 B2 in view of Ashraf et al because the substitution of one known element (i.e., through-air bonding) for another known element (i.e., calendar bonding) would have yielded predictable results (e.g., bonding) to one of ordinary skill in the art. Furthermore, the elimination of an element (i.e., elimination of a continuous belt (claims 17 and 20 of U.S. Patent 10,577,722 B2; emphasis by Examiner) and its function is obvious if the function of the element is not desired (see MPEP §2144.04(II)(A)).
Claims 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 17-20 of U.S. Patent No. 10,577,722 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the elimination of continuous belt (claims 17 and 20 of U.S. Patent 10,577,722 B2; emphasis by Examiner) and elimination of a calendar nip (claim 17 of U.S. Patent 10,577,722 B2)) and its function is obvious if the function of the element is not desired (see MPEP §2144.04(II)(A)).
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEO B. TENTONI whose telephone number is (571)272-1209.  The examiner can normally be reached on 7:30-4:00 ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina A. Johnson can be reached on (571)2721176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


LEO B. TENTONI
Primary Examiner
Art Unit 1742



/LEO B TENTONI/Primary Examiner, Art Unit 1742